Filed 7/17/15 P. v. Sanders CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A143837
v.
LEVONTE TATE SHAQUILLE                                               (Solano County
SANDERS,                                                             Super. Ct. Nos.VCR210939 &
                                                                     VCR217890)
         Defendant and Appellant.


         This case involves an appeal after the revocation of several terms of probation
defendant was serving. His appellate counsel has filed this brief following procedures
approved in People v. Wende (1979) 25 Cal. 3d 436. She has also advised defendant she
was implementing this procedure and indicated he may file supplemental materials in
support of his appeal. We have not received any supplemental papers from defendant.
We have reviewed the record in this case and determine there are no meritorious issues
presented which would indicate we should reverse the judgment. We therefore affirm the
revocation of probation in this case.
                                       STATEMENT OF THE CASE
         Defendant Levonte Sanders (Sanders) was charged in case No. VCR210939, in the
County of Solano, with a felony violation of former Penal Code section 12031,
subdivision (a)(1)1 (carrying a loaded firearm) (now § 25850) and a misdemeanor

1
    Unless otherwise stated, all statutory references are to the Penal Code of California.
violation of former section 12094 (possession of an altered firearm) (now § 23920). He
entered a no contest plea to the section 12031 charge on September 29, 2011, and the
other charge was dismissed. Defendant was sentenced to probation with imposition of
sentence suspended for three years. Conditions of probation included the requirement to
obey all laws, warrantless search, and no weapons.
       A motion to revoke probation was filed by the district attorney after defendant was
arrested on the charge of residential burglary. On June 10, 2013, Sanders entered a no
contest plea to one count of first degree burglary in Solano County Superior Court case
No. VCR217890. Based on the new admission of responsibility, defendant was found in
violation of the previous probation. On July 5, 2013, defendant was sentenced to
imposition of sentence suspended for three years in the residential burglary case, with
certain conditions imposed during probation. His earlier probation was modified and
extended for two additional years.
       Sanders was arrested on a subsequent case, No. VCR221601, and his terms of
probation were summarily revoked as a consequence. A formal probation hearing was
held on September 15, 2014. The court sustained the allegation he had violated
probation.
       On November 17, 2014, the trial court refused to again reinstate probation.
Instead, the defendant was sentenced to state prison for four years eight months. The first
degree burglary conviction in case No. VCR217890 was fixed as the base term, with a
midterm sentence of four years imposed. A consecutive sentence of one-third the
midterm of eight months was imposed in case No. VCR210939. Defendant also received
credits for his sentences.
       Defendant filed a notice of appeal on December 1, 2014.
                               STATEMENT OF FACTS
       In his original probation case, No. VCR210939, defendant was observed by
uniformed police loitering with two other associates. As the police approached,

                                             2
defendant began patting his pocket. The suspect was patsearched and a firearm was
found in his pants pocket. Rather than litigate the motion to suppress, defendant entered
a no contest plea to this incident.
       In case No. VCR217890, M.M. was approaching his home when he observed a car
parked in front of his house with the motor running. M.M. saw defendant exiting the
front door with the victim’s computer bag in his hand. The car sped away from the
scene. Sanders dropped the green bag when he saw M.M. and began to run away. M.M.
pursued him, but stopped as the chase continued. M.M. noted the bag had his computer
and video products inside. When M.M. returned to his home, he observed the window
had been pried open. The house was ransacked and other items belonging to M.M. were
piled near the front door. M.M. then got inside his car and drove around looking for the
vehicle that had been in front of his home. M.M. spotted the car in the neighborhood and
called police. The police detained defendant and two men linked to the car. M.M.
identified defendant as the man he saw exiting his home with the computer bag.
       In the final arrest, police engaged in a traffic stop of a van defendant was driving.
Aware of his search condition, the police inspected the van and found a VCR under the
driver’s seat. Inside the VCR, where tapes are usually placed, the police found a loaded
handgun with a bullet in the chamber.
                                        ANALYSIS
       We have reviewed the record in this case. The trial court in the first two incidents
properly advised the defendant of his rights before taking his no contest pleas.
Appropriate conditions were imposed in each instance, including the obligation to obey
all laws and allow warrantless search. The residential burglary was a especially serious
matter and the trial court generously agreed to a probationary sentence. The “last straw”
traffic stop with the firearm in the van occurred approximately 13 months after the grant
of probation for the burglary. Defendant was competently represented by counsel in each



                                              3
matter. The trial court properly exercised its discretion in declining to impose a third
grant of probation after this pattern of defendant’s behavior.
                                      DISPOSITION
       The judgment is affirmed.




                                             4
                                _________________________
                                DONDERO, J.


We concur:


_________________________
HUMES, P. J.


_________________________
BANKE, J.




                            5
A143837




          6